DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 04/28/2022. Claims 1, 4, 5, 7, 9-11, 13, 16, 17, 19, and 21-23 have been amended. Claims 6 and 18 have been cancelled. Claims 1-5, 7-17, and 19-24 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A system for performing biometric authentication comprising: a signal acquisition device configured to acquire photoplethysmogram (PPG) signals from one or more living beings; and processing logic configured to perform one or more algorithms that process the acquired PPG signals to perform biometric authentication of said one or more living beings, said one or more algorithms including; a motion artifact (MA) removal algorithm that removes or at least mitigates MAs from the acquired PPG signals when performing biometric authentication, a template extraction algorithm that extracts a plurality of templates from the acquired PPG siqnals for each livinq beinq to be authenticated; a multiwavelet decomposition alqorithm that determines multiwavelet coefficients based upon the plurality of templates; and an autoencoder alqorithm that processes the multiwavelet coefficients as input features with a respective living being to be authenticated.”
This falls into a mathematical concept grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving a PPG signal is insignificant extra-solution activity (mere data gathering). 
The step of using a motion artifact removal algorithm is a mathematical concept as the MA removal algorithm is simply a series of equations set forth in paragraph [0035] of the Instant Application. 
The step of using a template extraction algorithm is a mathematical concept as the template extraction algorithm is a series of equations set forth in paragraphs [0044] of the Instant Application.
The step of a multiwavelet decomposition is a mathematical concept  as the multiwavelet decomposition is a mathematical process as discussed in paragraph [0048] of the Instant Application.
The step of an autoencoder is a mathematical concept as the autoencoder is a neural network (an MLP to be precise, see paragraph [0042] of the Instant Application) that uses weighting/mathematical relationships to make a prediction, presumably in this case a match of data to a user for authentication.
Additionally the judicial exception is not integrated into a practical application because the additional element of a process logic (a processor) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic PPG sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mathematical concept as only a process logic (a processor) and generic PPG sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic PPG sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5, 7-12 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 13, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for performing biometric authentication comprising: acquiring photoplethysmogram (PPG) signals from one or more living beings; and in processing logic configured to perform one or more algorithms, processing the acquired PPG signals to perform biometric authentication of said one or more living beings, said one or more algorithms including- a motion artifact (MA) removal algorithm that removes or at least mitigates MAs from the acquired PPG signals when performing biometric authentication, a template extraction alqorithm that extracts a plurality of templates from the acquired PPG siqnals for each livinq beinq to be authenticated; a multiwavelet decomposition algorithm that determines multiwavelet coefficients based upon the plurality of templates; and an autoencoder algorithm that processes the multiwavelet coefficients as input features with a respective livinq beinq to be authenticated.”
This falls into a mathematical concept grouping of abstract ideas. 
The step of receiving a PPG signal is insignificant extra-solution activity (mere data gathering). 
The step of using a motion artifact removal algorithm is a mathematical concept as the MA removal algorithm is simply a series of equations set forth in paragraph [0035] of the Instant Application. 
The step of using a template extraction algorithm is a mathematical concept as the template extraction algorithm is a series of equations set forth in paragraphs [0044] of the Instant Application.
The step of a multiwavelet decomposition is a mathematical conceptas the multiwavelet decomposition is a mathematical process as discussed in paragraph [0048] of the Instant Application.
The step of an autoencoder is a mathematical concept as the autoencoder is a neural network (an MLP to be precise, see paragraph [0042] of the Instant Application) that uses weighting/mathematical relationships to make a prediction, presumably in this case a match of data to a user for authentication.
Additionally the judicial exception is not integrated into a practical application because the additional element of a process logic (a processor) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic PPG sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mathematical concept as only a process logic (a processor) and generic PPG sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic PPG sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 14-17, 19-24 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 21, and 23 are, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 21, the claims recite the limitation “wherein said feature extraction algorithm extracts multiwavelet coefficients from each respective ensemble averaged template”. However, there is no antecedent basis for “said feature extraction algorithm”. As such the claim is indefinite. 
Regarding claims 11 and 23, the claim recites the limitation “wherein the feature extraction algorithm comprises the multiwavelet decomposition algorithm”. However, there is no antecedent basis for “the feature extraction algorithm”. As such the claim is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the claims recite the use of an autoencoder algorithm. However, neural networks are highly dependent on how they are trained and what data they are trained on. The Specification of the Instant Application does not set forth these details and instead only broadly states in paragraph [0050] that the network has hidden layers having a set of weights, bias and an activation function, but do not state how they obtain these weights or any other information indicating what these values are or how to obtain them. As such claims 1 and 13, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

Conclusion
Claims 1 and 13 are rejected under 35 USC 101 and 35 USC 112(a) but have subject matter that is not present in the prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792